BROWN and LOVELY, JJ.
(concurring.)
We concur in the result reached in this case, but not for the reasons given in the opinion of the court.
It is the constitutional right of every person accused of crime to be furnished reasonably certain information of the charge upon which he is to be tried, to enable him to prepare for his defense or to avail himself of the plea of former jeopardy, and we are'very clear that this indictment did not accord to the accused this guaranty of the organic law. The rule of criminal pleading that the charge must be laid positively, apd not inferentially, by way of recital, merely, or argumentatively, is well settled in this state. State v. Howard, 66 Minn. 309, 68 N. W. 1096; State v. Clements, 82 Minn. 448, 85 N. W. 234. This constitutional right of the accused is not abrogated, but has been recognized by statute (State v. Cody, 65 Minn. 121, 67 N. W. 798), and is of little avail if the exigencies of any particular case stand in the way of its essential enforcement by the courts.
It seems to us quite apparent that this indictment charges that defendant solicited a number of bribes or “grafts” from several distinct women, some of them named, and others unknown and not named, for whom protection and immunity were to be given. It is not set forth in the indictment that these women were acting in concert, and the fundamental principle of law is that in criminal pleading' nothing can be inferred, intended, or presumed that is necessary to be alleged as an essential element of a crime. If the abandoned women were seeking protection through Gardner; as their agent, and the bribes were to be *379paid by them jointly, the situation presented would be very different from that of soliciting and receiving money of different persons at different times, each being an independent act, as here alleged. We are unable, by any fair or reasonable construction of this pleading, to reach the conclusion that such necessary co-operation or concert of action by these women is charged therein. To infer its existence would be, in effect, to create a new accusation for a different offense. If such an •inference were permitted, it would be an infringement of what we re.gard as the plainest rules of criminal pleading.
If, as held by the court, the indictment charges but one offense, it is impossible to avoid the inevitable and logical result which follows from the proofs offered at the trial that Gardner was the agent of the women, and paid the money to Ames as their representative. At least, .the evidence was sufficient to sustain the jury in so finding. We cannot avoid the view that the indictment charges what is plainly stated— .the commission of many distinct and separate offenses,’ committed at different times, between the defendant and those persons from whom the bribes were received, as well as a number of unknown persons of the same character, whose names might be first made known at the trial, and thus subject the defendant to an inquisition which no necessity in criminal procedure can justify, since it strikes at fundamental safeguards, which it is our duty to recognize and uphold. The indictment should either have been set aside for uncertainty, or, upon the defendant’s motion at the beginning of the trial, the state should have been required to elect upon which charge the prosecution would proceed.
To our minds, the vital question is not the sufficiency of evidence, but whether one of the plainest principles of the fundamental law, .upon which the rights of all citizens depend, has been violated.